Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment element” and “mounting element” in claims 1, 3, 5, 8, 9, 11-13, 15, 16 and 18.
These limitations are basic mechanical components and/or parts. One or ordinary skill of the art general understands these mechanical components and/or parts as having basic mechanical functions such as but not limited to linkage, guidance, lubrication and seal.
Applicants specification teaches that the adjustment element is a hinging coupling mechanism that comprises an arm portion allowing for movement of either part (in this case either the head or the source) allowing movement or rotation of the coupled part. The mounting element is a coupler to adjoining or coupling a track and support arm to allow the coupling element to rotate about a center axis of the coupled element (in this case the imaging head) (Abstract) (Figures 4A-4F and 6A – 6F) [0009] [0013] [0033] [0035].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Amendment
The amendment filed 04/20/2021 was entered. Applicant has amended the claims to include the features which the Examiner indicated as being allowable (see, Office Action, pg. 18).
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/20/2021, with respect to the independent claims have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 – 3, 5- 13, 15, 16 and 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to the independent claims, the examiner expressed reasons for allowance in the previous Non-Final Rejection filed 10/22/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



 /DJURA MALEVIC/
 Examiner, Art Unit 2884